                 Case 2:21-cv-00316-JCC Document 10 Filed 04/09/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    GUY R. SODERLIND, personal representative          CASE NO. C21-0316-JCC
      of the Estate of Charlotte J. Soderlind,
10
                                                         MINUTE ORDER
11                          Plaintiff,
                 v.
12
      JP MORGAN CHASE BANK N.A., a National
13    Association Bank,
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the
19   deadline for Mr. Soderlind to respond to J.P. Morgan’s motion to dismiss and the noting date of
20   the motion (Dkt. No. 9). The Court GRANTS the motion, EXTENDS Plaintiff’s deadline to
21   respond to the motion until April 19, 2021, and DIRECTS the Clerk to renote the motion for
22   April 30, 2021.
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C21-0316-JCC
     PAGE - 1
            Case 2:21-cv-00316-JCC Document 10 Filed 04/09/21 Page 2 of 2




 1        DATED this 9th day of April 2021.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Paula McNabb
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0316-JCC
     PAGE - 2
